COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
NO. 2-05-354-CV


IN RE MACKIEL BILLINGSLEY                                                     RELATOR

------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION 1
------------
        The court has considered relator's petition for writ of mandamus and is
of the opinion that relief should be denied.  Accordingly, relator's petition for
writ of mandamus is denied.
                 
                                                                  PER CURIAM

 
PANEL A: LIVINGSTON, J.; CAYCE, C.J.; and HOLMAN, J.

DELIVERED: October 12, 2005

 
 
NOTES
1. See Tex. R. App. P. 47.4.